UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 73,620,391shares of common stock are issued and outstanding as of August 1, 2012. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. MINE SAFETY DISCLOSURES 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 17 SIGNATURES 18 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) June 30, December 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Inventories, net Advances to suppliers, net VAT and other taxes recoverable Advances to related parties Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accounts payable - related parties Accrued liabilities Taxes payables Bank and private loans payable Bank notes payable Equipment loan payable - related parties Current obligations under capital leases - related parties Short term loan payable - related party Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties - Obligation under capital leases - related parties Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,620,391 and 73,542,058 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (IN US DOLLARS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues Sales to customers $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - non-related parties Cost of Revenue - related parties Total Cost of Revenue Gross Profit Selling and General and Administrative Expenses Selling and General and Administrative Expenses - non-related parties Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses Income From Operations Other Income (Expenses) Interest income Interest expense - bank and private borrowings ) Interest expense - related parties ) Total Other Income (Expenses) Income from operation before income tax Provision for income tax Net Income Earnings Per Share - Basic and Diluted $ Weighted Average Shares Outstanding - Basic and Diluted Other Comprehensive Income: Foreign currency translation (loss) gain ) ) Comprehensive Income $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: (Reduction) provision for allowance for doubtful accounts receivable ) Provision for allowance for forfeited advances to suppliers - Depreciation Amortization of land use rights and buildings under capital leases Common stock issued for services - Changes in operating assets and liabilities: Decrease (increase) in accounts receivables ) Increase in accounts receivables - related party - ) Decrease (increase) in bank notes receivable ) Decrease in inventories Decrease in advances to suppliers Increase in VAT and other taxes recoverable ) ) (Increase) decrease in advances to related parties ) Increase (decrease) in accounts payable ) Increase (decrease) in accounts payable - related parties ) Decrease in accrued liabilities ) ) Increase in bank notes payable Increase (decrease) in advances from customers ) (Decrease) increase in taxes payables ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from bank and private loans - Repayment of bank loans ) - Proceeds from short term loan - related parties Repayment of short term loan - related parties ) - Repayment of equipment loans - related party ) - Payment of obligation under capital lease - related parties ) ) Deposit of restricted cash ) ) Repayment of employee loans - ) Proceeds from private placement - Net Cash Used in Financing Activities ) ) Effect of Exchange Rate Changes on Cash ) Net Decrease in Cash and Cash Equivalents ) ) Cash - Beginning of the Year Cash - End of the Year $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Supplemental Schedule of Non-Cash Investing Activities: Repayment of equipment loan payable - related party offset by previous advances to the same related party $ ) $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Basis of Presentation Organization China Industrial Steel inc. (“CIS”) was incorporated January 27, 2010 under the laws of the State of Maryland. On February 5, 2010, CIS formed a wholly-owned subsidiary, Northern Steel Inc. (“Northern”), under the laws of the State of Colorado to facilitate the Company’s operations in China. On July 15, 2010, Northern formed its wholly owned foreign enterprise in Handan City, Hebei Province, China, Nuosen (Handan) Trading Co., Ltd (“Nuosen”), under the laws of China. Nuosen is a management company to manage operations in China. Handan Hongri Metallurgy Co., Ltd. (“Hongri”) is a Chinese company located at Handan City, Hebei Province, China. Hongri was incorporated under the Chinese laws on March 7, 2007 with registered capital of Reminbi (“RMB”) 90,489,999 (approximately $12 million US dollars). Hongri is primarily engaged in the business of manufacturing and selling steel plate, steel bars, steel wires and steel billets for domestic customers. Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd (“YBS Group”) is an enterprise incorporated and existing within the territory of China. YBS Group owns 70% equity interest of Hongri. Fakei Investment (Hong Kong) Ltd (“Fakei”) is an enterprise incorporated in Hong Kong. Fakei owns 30% equity interest of Hongri. On August 1, 2010, CIS, through Northern and its wholly owned foreign enterprise, Nuosen, entered into Entrusted Management Agreement, Exclusive Option Agreement, and Covenants Agreement (collectively, the “Entrusted Agreements”) with Hongri and shareholders of Hongri, YBS Group and Fakei. The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongri to Nuosen. As a consideration, CIS issued 44,083,529 restricted shares of its common stock, par value $0.0001, to Karen Prudente, a nominee and trustee for the shareholders of YBS Group entering into the Entrusted Agreements with Nuosen. CIS also issued 17,493,463 restricted shares of its common stock to the shareholders of Fakei in consideration for Fakei entering into the Entrusted Agreements with Nuosen. The Entrusted Agreements empower CIS, through Northern and Nuosen, with the ability to control and substantially influence Hongri’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate CIS to absorb a majority of expected losses of Hongri andenable CIS to receive a majority of expected residual returnsfrom Hongri and because CIS has the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance, CIS, through its wholly-owned subsidiaries, accounts for Hongri as its Variable Interest Entity (“VIE”) under ASC 810-10-05-8A. Accordingly, CIS consolidates Hongri’s operating results, assets and liabilities. On August 10, 2010, Mr. Liu Shenghong, the Chairman of the Board of Directors and one of the shareholders of YBS Group and several other shareholders of YBS Group (each of them, a “Purchaser”) have entered into call option agreements, (collectively, the “Call Option Agreements”), with the major shareholder, Karen Prudente, pursuant to which they are entitled to purchase up to 100% of the issued and outstanding shares from Karen Prudente at a price of $0.0001 per 100 shares for a period of five years as outlined in the Call Option Agreements: the Option may be exercised, in whole or in part, in accordance with the following schedule: 34% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2012; 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2013 and 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2014. 34% of the Option Shares became exercisable after December 31, 2011. The shareholders did not exercise these Option Shares as of the date of this report. According to the above mentioned Call Option Agreements, Karen Prudente would transfer all restricted shares of the Company’s common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. F-4 Table of Contents For accounting purposes, the above transactions were accounted for in a manner similar to a reverse merger or recapitalization, since the former equity shareholders of Hongri now effectively own a majority of CIS’ common stock immediately following the transactions. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transactions are those of Hongri and are recorded at the historical cost of Hongri, and the consolidated financial statements after completion of the transactions include the assets and liabilities of CIS, Northern, Nuosen, and Hongri (collectively, CIS or the “Company”), historical operations of Hongri, and operations of CIS, Northern, Nuosen and Hongri from the date of the transaction. CIS through Hongri, its operating company in China, produces and sells steel plates, steel bars, steel wires and steel billets. The Company currently has an aggregate production capacity of 2.3 million metric tons of steel per year from its headquarters on approximately 1,000 acres in Handan City, Hebei Province, China. Most of the Company’s products are domestically sold in China. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of the Company. All significant intercompany balances and transactions have been eliminated in consolidation. The condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and reflect all adjustments (consisting of normal recurring adjustments unless otherwise indicated) which, in the opinion of management, are necessary for a fair presentation of the results for the interim periods presented. Certain information in footnote disclosures normally included in the financial statements prepared in conformity with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to such principles and the financial results for the periods presented may not be indicative of the full year’s results. The Company believes the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2011 included in the Company’s Annual Report on Form 10K filed in March 2012. 2. Summary of Significant Accounting Policies Use of Estimates In preparing the unaudited condensed consolidated financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the unaudited consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Significant estimates, required by management, include bad debt allowance, recoverability of long-lived assets and the valuation of inventories. Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of bank notes receivable, accounts receivable, net, advances to suppliers, VAT tax recoverable, advance to related parties, current portion of equipment loan payables and accrued interest payable, bank notes payable, accounts payable, accrued liabilities, VAT and other tax payables, bank and private loans payable, advances from customers, and accounts payable - related parties.The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to their short-term maturity or by comparison to other instruments with similar terms. F-5 Table of Contents The Company evaluated the fair value of the equipment loans payable – related parties, net of current portion at December 31, 2011, and determined that the book value of equipment loans payable approximated the fair market value based on information available as of December 31, 2011. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis, or market. Costs of inventories include the purchase price and related manufacturing costs incurred in bringing the products to their present location and condition. Market value is determined by reference to sales prices or to management’s estimates based on prevailing market conditions. Management writes down the inventories to market value if it is below cost and also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Advances to Suppliers and Related Parties In order to ensure a steady supply of raw materials, the Company is required from time to time to make cash advances when placing its purchase orders. Management regularly evaluates the balance of advances and will record a reserve if necessary. See Note 11 for advances to related parties in the normal course of business. Advances from Customers Customer advances consist of amounts received from customers relating to the sales of the Company’s steel products.The Company recognizes these funds as a current liability until the revenue can be recognized. Revenue Recognition Revenue is recognized when all of the following have occurred: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the price is fixed or determinable, and (iv) the ability to collect is reasonably assured. These criteria are generally satisfied by the Company at the time of delivery, which is the point when risk of loss and title passes to the customer. Revenue is reported net of all value added taxes. The Company does not routinely permit customers to return products and historically, customer returns have been immaterial. Foreign Currency Translation The Company’s financial information is presented in U.S. dollars. The functional currency of the US parent company and US subsidiaries is the US dollar. The functional currency of the Company’s subsidiaries in the PRC is the RMB. Subsidiary transactions, which are denominated in currencies other than RMB, are translated into RMB at the exchange rate quoted by the People’s Bank of China prevailing at the dates of the transactions. Exchange gains and losses resulting from transactions denominated in a currency other than the RMB are included in statements of income as foreign currency transaction gain or loss. The unaudited consolidated financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”. The financial information is first prepared in RMB and then is translated into U.S. dollars at period-end exchange rates for assets and liabilities and average exchange rates for revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income (loss) in stockholders’ equity. F-6 Table of Contents The foreign exchange rates used in the translation were as follows: Three Months Ended Six Months Ended Year Ended June 30, June 30, December 31, RMB/US$ exchange rate $ Average RMB/US$ exchange rate The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the rates used in translation. Cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statements of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. Comprehensive Income (Loss) Comprehensive income (loss) is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. Accumulated other comprehensive income (loss) arose from changes in foreign currency exchange rates. Net Income Per Share Basic net income per share is computed on the basis of the weighted average number of common shares outstanding during the period. Diluted net income per share is computed similarly to basic net income per share except that it includes the dilutive securities (warrants) outstanding and potential dilution that could occur if dilutive securities were converted. Such securities (2,580,022 warrants at $4.50 per share and 1,000 warrants at $2.00 per share), had an anti-dilutive effect and, as such, were excluded from the calculation for all periods presented. Risks and Uncertainties The operations of the Company are located in the PRC. Accordingly, the Company’s business and financial condition may be influenced by the political, economic, and legal environments in the PRC, as well as by the general state of the PRC economy. The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political, regulatory and social conditions in the PRC, and by changes in governmental policies or interpretations with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation. The current management team (specifically the CEO) of the Company and the majority owner of the Company through YBS are also the majority owners of the controlled variable interest entity in the PRC, Handan Hongri Metallurgy Co. Ltd. (“Hongri”). The US parent company (or CIS) only controls Hongri through certain agreements which obligated CIS to absorb a majority of expected losses of Hongri or enabled CIS to receive a majority residual returns from Hongri and granted CIS the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance. As such, there is a risk that the majority shareholders of the Company and, or Hongri could cancel these agreements. If such action was to be taken, the Company would no longer retain control of Hongri, the operating subsidiary. Although the Company has not experienced losses from these risks and believes that they are in compliance with existing laws and regulations including the organization and structure disclosed in Note 1, this may not be indicative of future results. In addition, the management of CIS currently intends to either reinvest or retain all of the income generated by Hongri for strategic expansion purposes and operations into the foreseeable future. F-7 Table of Contents The Company has significant exposure to the fluctuation of raw materials and energy. The Company does not enter into any commodity contracts or other financial derivatives to hedge these risks.In addition, the Company is subject to the cyclical nature of the steel industry and the current economic and political environment as it relates to steel production in China. There are many factors of the business which are impacted by prevailing market conditions, specifically, a change in the raw material and energy product pricing environment, rise or decline, will influence our inventory levels, purchasing decisions and will, ultimately, all have an impact on the Company’s gross profit and operating results. Management’s operational decisions are a direct response to the market and as such will change as market conditions change. However, an unfavorable cyclical impact and/or economic and political factors that could have a negative impact on our business can occur rapidly and be difficult for management to predict and mitigate. The Company provides credit in the normal course of business. Management continues to take appropriate actions to perform ongoing business and credit reviews of customers to reduce exposure to new and recurring customers who have been deemed to pose a high credit risk based on their commercial credit reports, the Company’s collection history, and perception of the risk posed by their geographic location. Concentration of credit risk with respect to accounts receivable is limited because a large number of geographically diverse customers make up the Company’s customer base. The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including employees) and damage to property. These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available. As of June 30, 2012, the Company has not experienced any uninsured losses from injury to others or other losses. Recent Accounting Pronouncements In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet (Topic 210)—Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). The update requires entities to disclose information about offsetting and related arrangements of financial instruments and derivative instruments.The ASU is effective for annual periods beginning on or after January 1, 2013 and interim periods therein. The Company is currently evaluating the impact this update will have on our consolidated financial statements. In December 2011, FASB issued ASU No. 2011−12, “Comprehensive Income - Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” (“ASU 2011−12”).Among the new provisions in ASU 2011-05 was a requirement for entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented (for both interim and annual financial statements); however this reclassification requirement is indefinitely deferred by ASU 2011-12 and will be further deliberated by the FASB at a future date. All other provisions of ASU 2011-5 were retrospectively adopted on January 1, 2012. 3. Bank Notes Receivable Bank notes receivable are highly liquid negotiable instruments issued by banks in the PRC on behalf of Hongri’s customers. These notes typically have maturities between one to six months. With these bank notes, The Company can: (a) redeem the notes for face value at maturity, (b) endorse the notes to the Company’s vendors as a form of payment instrument at full value, or (c) factor the notes to a bank. In the event that the Company factors these notes to a bank, it will record as interest expense the difference between cash received and the face value of the note. The Company believes all of the notes are fully realizable and has not recorded any reserves as of June 30, 2012 and December 31, 2011, respectively. 4. Accounts Receivable Accounts receivable at June 30, 2012 and December 31, 2011 consisted of the following: Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ F-8 Table of Contents 5. Inventories Inventories at June 30, 2012 and December 31, 2011 consisted of the following: Raw materials $ $ Finished products Spare parts Total $ $ 6. Machinery and Equipment, Net Machinery and equipment stated at cost less accumulated depreciation at June 30, 2012 and December 31, 2011 consisted of the following: Machinery and equipment $ $ Auxiliary facilities Transportation equipment Office equipment Electronic equipment Subtotal Accumulated depreciation ) ) Construction in progress Total $ $ 7. Restricted Cash Restricted cash consisted of the following at June 30, 2012 and December 31, 2011. Bank deposit as part of collateral to bank notes payable $ $ Bank deposit as part of collateral to working capital loan Total $ $ Restricted cash represents required cash deposits by the bank as a part of collateral to bank notes payable and working capital loan (see Note 9). The Company has to maintain 100% or 50% of the balance of the bank notes payable to ensure future credit availability. The Company earns interest at a variable rate per month on this restricted cash. 8. Obligations Under Capital Leases – Related Parties The Company accounts for its related party leases with YBS and its affiliates as capital leases under ASC 840 because YBS has the ability to extend the length of the terms of all of the leases whenever they see fit. Therefore, the leases meet the requirement for capitalization of assets as the term is expected to be greater than 75% of the useful life of the asset. Typically, the terms of the lease are based on YBS’s costs. The value of the capitalized assets have been calculated to be the present value of all lease payments over the stated term using the Company’s bank borrowing rates. Should YBS extend any of the leases, the Company will re-calculate the value of the capitalized lease based on the renewed terms and record an additional asset upon the occurrence. F-9 Table of Contents In December 2007, the Company entered into a lease agreement with YBS Group to lease 956 mu (approximately 157.5 acres) of land as its manufacturing site. The rent for the first three years was waived per lease agreement. The annual lease payment is RMB 1,434,450 (approximately $225,797) which commenced in 2011. The average lease payment is RMB 1,291,005 (approximately $203,217) per annum. The lease is set to expire on December 31, 2037. The present value of the total lease payments at inception was RMB 12,703,147 (approximately $1,999,602 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Plate-Rolling I. The annual lease payment is RMB 3,522,211 (approximately $554,431) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was RMB 23,816,623 (approximately $3,748,975 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with Hongrong, a related party, to lease the manufacturing building of Steel-Making I. The annual lease payment is RMB 1,210,716 (approximately $190,579) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was RMB 8,186,666 (approximately $1,288,663 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2009, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Steel-Making II. The annual lease payment is RMB 107,469 (approximately $16,917) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was RMB 793,198 (approximately $124,857 at the current exchange rate), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. In November 2009, the Company entered into a lease agreement with Hongrong to lease the manufacturing building of Bar-Rolling III. The annual lease payment is RMB 758,503 (approximately $119,396) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was RMB 5,598,552 (approximately $881,268 at the current exchange rate), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. As of June 30, 2012, future minimum rental payments applicable to the above non-cancelable capital leases with remaining terms in excess of one year were as follows: June 30, Capital Leases $ Thereafter Total minimum lease payments Less amount representing interest ) Present value of net minimum lease payments Less current obligations ) Long-term obligations $ F-10 Table of Contents 9. Bank Notes, Bank Loan Payable, Private Loan and Short Term Loan Payable – Related Party Bank Notes Payable The bank notes payable do not carry a stated interest rate, but carry a specific due date usually within six months. These notes are negotiable documents issued by financial institutions on the Company’s behalf to vendors. These notes can either be endorsed by the vendor to other third parties as payment, or prior to becoming due, they can factor these notes to other financial institutions. These notes are short-term in nature, as such; the Company does not calculate imputed interest with respect to them. These notes are collateralized by the Company’s restricted bank deposits. The Company has to maintain 100% of the balance of the bank notes payable to ensure future credit availability. Bank and Private Loan Payable Bank and private loans at June 30, 2012 and December 31, 2011 consisted of the following: To Credit Union Interest at 6.10%, payable March 29, 2012 (a) $ - $ Interest at 13.12%, payableSeptember 19, 2012 (b) Interest at 7.93%, payable September 25, 2012 (c) - To Raiffeisen Bank International AG Beijing Branch Interest at 7.93%, due by February 27, 2012 (e) - Interest at 8.78%, due varied from July to August, 2012 (f) - To a Private Loan Interest at 10.50%, payable January 10, 2013 (d) - Total Short Term Bank Loans $ $ (a) On September 30, 2011, the Company received a RMB 19,000,000 ($3,019,100) short-term borrowing from Credit Union. The loan was a “working capital” loan that bears interest at 6.10% per annum and was repaid on March 23, 2012. (b) On September 22, 2011, the Company received a RMB 19,000,000 ($2,990,790, translated at June 30, 2012 exchange rate; $3,019,100 translated at December 31, 2011 exchange rate) short-term borrowing from Credit Union. The loan is a “working capital” loan that bears interest at 13.12% per annum and is due on September 19, 2012. The loan is secured by the equipment of Hongrong, a related party. (c) On March 26, 2012, the Company received a RMB 19,000,000 ($2,990,790) short-term borrowing from Credit Union. The loan is a “working capital” loan that bears interest at 7.93% per annum and is due on September 25, 2012. The loan is secured by the equipment of Hongri. Total value of equipment secured for above mentioned bank loans is RMB 70,967,104 ($11,170,932). (d) On January 20, 2012, the Company received a RMB 7,900,000 ($1,243,539) short-term borrowing from a private lender. The loan bore interest of 10.50% per annum and is due on January 10, 2013. (e) On June 28, 2011, Hongri entered into a revolving loan agreement (the “Agreement”) with Raiffeisen Bank International AG Beijing Branch (“Raiffeisen”). The Agreement provides for a revolving credit facility in an aggregate principal amount of RMB 180,000,000 (approximately $28,602,000 translated at the rate of December 31, 2011) which used as working capital. Each borrowing could not exceed 180 days or days the Bank agreed during the Agreement period. (f) On August 24, 2011, Hongri deposited RMB 15,000,000 ($2,361,150) into Raiffeisen to execute the revolving loan agreement, which was recorded as restricted cash. On August 31, 2011, the Company received the first borrowing RMB 180,000,000 ($28,602,000) which was due by February 27, 2012. The Company repaid its outstanding balance as of February 24, 2012.Upon the repayment, the Company acquired the second borrowing in the total amount of RMB 180,000,000 from Raiffeisen Bank. The second borrowing was due by varied from July to August 2012. On June 27, 2012, the Company repaid RMB 60,000,000 ($9,444,600, translated at the rate of June 30, 2012). The remaining balance of RMB 120,000,000 ($18,889,200) has been fully repaid as of August 9, 2012 (RMB 50,000,000 repaid in July and RMB 70,000,000 repaid in up through August 9). F-11 Table of Contents Pursuant to the Agreement, borrowings will bear interest at 130% of the benchmark rates of similar loans published by the People’s Bank of China. Based on the current benchmark interest rate for a six months loan, the first borrowing bears the interest of 7.93% and the second borrowing bears the interest of 8.78%.The interest is calculated on the daily basis and shall be paid on the 20th of the last month of each quarter. The borrowings are secured substantially by the following: all machinery and equipment of Hongri; inventories ofHongri and Hongrong with a value of not less than RMB 75,000,000 (approximately $11,805,750); a security deposit of RMB 15,000,000 (approximately $2,361,150) into the Raiffeisen bank as a collateral; corporate guaranty from Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. (“YBS group”), a majority shareholder of Hongri; and personal guaranty from Mr. Beifang Liu, Chairman of YBS group and Mr. Shenghong Liu, Chairman and Chief Executive Officer of the Company. Short Term Loan Payable – Related Party During 2011, the Company borrowed RMB 11,000,000 from a related party, Mr. Maisheng Liu, a senior manager of the Company. During the six months ended June 30, 2012, the Company borrowed additional RMB 11,860,000 ($1,876,489) from Mr. Maisheng Liu and returned total of RMB 22,860,000 ($3,616,909) to Mr. Liu. On June 28, 2012, the Company borrowed RMB 1,000,000 ($157,410) from Mr. Beifang Liu,director of the Company, and RMB 4,000,000 ($629,640) from Mr. Maisheng Liu,brother of the CEO of the Company. These payables were interest free and due on demand. The weighted average short term loan balance consisting of financial institution and private loans and Binchang Liu, Beifang Liu and Maisheng Liu loans was $18,174,535 and $4,776,468 as of June 30, 2012 and 2011, , respectively. The weighted average interest rate for short term loan was 8.81% and 8.29% for the six months ended June 30, 2012 and 2011, respectively. Taxes Payable Tax payables at June 30, 2012 and December 31, 2011 consisted of: PRC corporation income tax $ $ Other taxes payable Total $ $ See Note 13. Related Party Transactions Hongri is 70% owned by YBS Group,a major shareholder of some other steel production related companies, mainly Hongrong Iron and Steel Co. Ltd. (“Hongrong”), Wu'an Baoye Coke Industrial Co. Ltd.(“Baoye”), Wu'an Yuanbaoshan Cement Plant (“Cement Plant”), Wu'an Yuanbaoshan Ore Treatment Plant (“Ore Treatment”), Wu'an Yuanbaoshan Industrial Group Go. Ltd - Gas Station and Wu’an Yeijin Iron Co. Ltd. (“Yeijin”). During the routine business process, Hongri purchases raw materials and supplies from these companies and advances to / or owes cash to these companies. F-12 Table of Contents The relationships and the nature of related party transactions are summarized as follow: Name of Related Party Owned by YBSand its major shareholders Relationship to Hongri Nature of Transactions Hebei Wu'an Yuanbaoshan Industrial Group Co. Ltd. (“YBS Group”) Self 70% parent Services, information and public relationship, and coordination Wu'an Yuanbaoshan Industrial Group Co. Ltd - Gas Station % Affiliated company Supplier of gas Wu'an Hongrong Iron & Steel Co. Ltd (“Hongrong”) 67 % Affiliated company Supplier of molten iron Wu'an Baoye Coke Industrial Co. Ltd. (“Baoye”) 49 % Affiliated company Supplier of coke Wu'an Yuanbaoshan Cement Plant 36 % Affiliated company Supplier of cement Wu'an Yuanbaoshan Ore Treatment Plant 33 % Affiliated company Supplier of granular Wu’an Yeijin Iron Co. Ltd 31
